Case 2:10-cr-20667-MFL-RSW ECF No. 427, PageID.3956 Filed 01/07/21 Page 1 of 3




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,                                   Case No. 10-cr-20667
v.                                                 Hon. Matthew F. Leitman

D1, JOHN COOK,

     Defendant.
__________________________________________________________________/
             ORDER DENYING DEFENDANT’S MOTION
      TO APPOINT COUNSEL WITHOUT PREJUDICE (ECF No. 426)

      Defendant John Cook is federal prisoner who is currently incarcerated at the

FCI Bennettsville in Bennettsville, South Carolina. On January 6, 2021, Cook sent

a letter to this Court in which he asked the Court to appoint him counsel “to help

[him] with [his] compassionate release motion.” (Ltr., ECF No. 426.)

      The Court will construe Cook’s letter as a motion for the appointment of

counsel, and the Court will DENY the motion without prejudice. Cook has not

provided the Court any basis to determine whether it is appropriate to appoint

counsel at this time.    For instance, a defendant may not file a motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A) until “after the defendant

has fully exhausted all administrative rights to appeal a failure of the Bureau of

Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is


                                         1
Case 2:10-cr-20667-MFL-RSW ECF No. 427, PageID.3957 Filed 01/07/21 Page 2 of 3




earlier.” The exhaustion requirement in Section 3582(c)(1)(A) is “mandatory” and

is not subject to any “judge-made exceptions.” United States v. Alam, 960 F.3d 831,

833–36 (6th Cir. 2020). But Cook has not given the Court enough information to

determine whether he has satisfied this exhaustion requirement. Nor has he provided

the Court any basis to determine whether he otherwise qualifies for compassionate

release.

      For all of these reasons, Cook’s motion is DENIED WITHOUT

PREJUDICE. However, Cook may file a renewed motion for the appointment of

counsel and/or a motion for compassionate release. In any such motion, Cook shall

inform the Court whether he has submitted a written request for compassionate

release to the warden at FCI Bennettsville. If Cook has submitted a written request

for compassionate release to the warden, then Cook shall also inform the Court of

the date on which he submitted the request, whether the warden responded to the

request, and the date of the warden’s response (if any). Finally, Cook shall inform

the Court why he believes that he qualifies for compassionate release and why he

believes it is necessary to appoint him counsel.

       IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE


Dated: January 7, 2021

                                          2
Case 2:10-cr-20667-MFL-RSW ECF No. 427, PageID.3958 Filed 01/07/21 Page 3 of 3




       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on January 7, 2021, by electronic means and/or
ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9761




                                       3
